PER CURIAM.
The appellant, Michael Anthony Smith, appeals the judgment and sentence of the trial court imposed upon him as a result of his no contest plea to vehicular homicide. At the time he entered his plea Mr. Smith failed to reserve his right to appeal the issues he considers to be legally dispositive and which he now asks this court to review. As he gave up his right to a direct appeal of these issues when he entered his plea, we dismiss the appeal. See §§ 924.051(4), 924.06(3), Fla. Stat. (2010); Fla.R.App. P. 9.140(b)(2)(A).
APPEAL DISMISSED.
SAWAYA, PALMER and MONACO, JJ., concur.